Exhibit 10.48

MATTEL, INC.

HOURLY EMPLOYEE PERSONAL INVESTMENT PLAN

REMEDIAL AMENDMENT TO THE JANUARY 1, 2006 RESTATEMENT

WHEREAS, Mattel, Inc. (the “Company”) sponsors the Mattel, Inc. Hourly Employee
Personal Investment Plan; and

WHEREAS the Company currently has pending an application for a determination
from the Internal Revenue Service that the Plan is qualified under
Section 401(a) of the Code and the Internal Revenue Service has requested
certain remedial amendments to the Plan in connection with its review of the
application and as a condition for the issuance of a favorable determination
with respect to the continued qualified status of the Plan; and

WHEREAS the Company intends to preserve the qualified status of the Plan, and
this Amendment sets forth the remedial amendments request by the Internal
Revenue Service; and

WHEREAS, in Section 16.1of the Plan, the Company reserved the right to amend the
Plan at any time in whole or in part;

NOW THEREFORE, to effect the foregoing, the Company does hereby declare that the
Plan be, and hereby is, amended effective as of January 1, 2008, unless
otherwise specified herein, as follows:

1. The following sentence is added to the end of Section 2.15(b):

“Effective for Plan Years beginning on and after January 1, 2008, Compensation
for purposes of Article XIV of the Plan shall include Compensation paid after
the date of the Employee’s severance from employment with the Company, provided
such Compensation is paid by the later of (i) 2-1/2 months after the date of the
Employee’s severance from employment, or (ii) the last day of the Plan Year that
includes such date of severance from employment, to the extent required by
Treasury Regulation Section 1.415(c)-2(e)(3).”

2. The following new Section 5.4(i) shall be added to the Plan to read as
follows:

“(i) If on account of administrative error or otherwise any limitation of this
Section 5.4 may be exceeded, the Committee shall cause to be taken such of the
actions permitted by Section 5.5 and Section 5.6 as, and to the extent, it
determines necessary so that the limitation shall be satisfied, which actions
shall not include the contribution of qualified non-elective contributions.”



--------------------------------------------------------------------------------

3. The following new Section 6.3(h) shall be added to the Plan to read as
follows:

“(h) If on account of administrative error or otherwise any limitation of this
Section 6.3 may be exceeded, the Committee shall cause to be taken such of the
actions permitted by Section 6.4 as, and to the extent, it determines necessary
so that the limitation shall be satisfied, which actions shall not include the
contribution of qualified non-elective contributions.”

4. Section 14.5 of the Plan shall be deleted in its entirety and replaced with
the following:

“14.5 Disposition of Excess Amounts.

Effective for Plan Years beginning before July 1, 2007, in the event the Annual
Addition with respect to a Participant for a Limitation Year exceeds the
limitation provided in Section 14.1, after application of the provisions of
Section 14.4, as a result of the allocation of forfeitures, a reasonable error
in estimating a Participant’s annual compensation, or a reasonable error in
determining the amount of elective deferrals under Code Section 402(g)(3), any
excess amounts contributed by a Participating Company on behalf of such
Participant for any Plan Year (other than Before-Tax Contributions) shall be
held unallocated in a suspense account for the Plan Year and applied, to the
extent possible, first to reduce the Participating Company contributions for the
Plan Year, and next, to reduce the Participating Company contributions for the
succeeding Plan Year, or Years, if necessary. No investment gains or losses
shall be allocated to a suspense account.”

5. Effective as of January 1, 2002, the last sentence of the tenth paragraph of
Section 17.2 shall be amended to read as follows:

“In the case of a distribution made for a reason other than severance from
employment, death or disability, this paragraph shall be applied by substituting
“five year period” for “one year period.”

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mattel, Inc. has caused this instrument to be executed by
its duly authorized officer this 22nd day of May, 2009, effective as of the
dates set forth above.

 

MATTEL, INC. By:   /s/    Alan Kaye         Name:   Alan Kaye Title:   SVP Human
Resources

 

3